Title: From Benjamin Franklin to Cradock Taylor, 1 November 1779
From: Franklin, Benjamin
To: Taylor, Cradock


Sir
Passy, Nov. 1. 1779.
I received yours of the 25th. Past, with Sundry Letters enclos’d from Mr. Fraser to you, and being now convinc’d that you are an honest American, and have not been a Volunteer in the English Service, I shall immediately endeavour to procure your Discharge. In the meantime, you may draw on me for five Louis d’ors, which I shall pay on sight of your Bill to assist you in going to some Seaport. You will not wonder at my Diffidence with regard to seamen pretending to be Americans, when you understand that no less than three Boats Crews of men who had been taken out of french Prisons & shipp’d by Capt. Jones under that Denomination deserted from him on the Coast of Ireland and England, carrying off his Boats, and declaring when they landed that they had shipt themselves with that intention, I am, sir, Your most obedient and most humble sert.
M. Cradock Taylor at Aix en Provence.
